April 29 2010


               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       AF 10-0212
                                   _________________




IN THE MATTER OF PROPOSED RULES FOR THE
REGULATION OF THE PRACTICE OF LAW IN                             ORDER
MONTANA BY ATTORNEYS AT LAW



                                   _________________


       On April 20, 2010, this Court entered its Order in In Re Dissolving the
Commission on the Unauthorized Practice of Law, Cause No. AF 09-0068. In that Order
we dissolved the Commission on Unauthorized Practice of Law and stated our intention
to adopt rules for the regulation of the practice of law in Montana by attorneys at law.
Attached to his Order are proposed Rules for the Regulation of the Practice of Law in
Montana by Attorneys at Law.
       These proposed rules would be adopted in addition to, and not in replacement of,
other rules governing the admission to the bar and practice of law in Montana, including,
without limitation, the Rules for Admission to the Bar of Montana, the Rules of
Procedure of the Commission on Character and Fitness, the Montana Rules of
Professional Conduct and the Rules for Lawyer Disciplinary Enforcement.
       IT IS ORDERED that this Court will accept public comment on the attached
proposed rules until 5:00 p.m. on the 28th day of July, 2010. Each person or entity
submitting comments shall file an original and seven copies of his or her comments with
the Clerk of this Court within the time provided.
       IT IS FURTHER ORDERED that a copy of this Order with the attached draft
copy of the proposed rules shall be electronically published on the State Bar of Montana




                                         1
website, and on the website for the Judicial Branch, and notice of this Order shall be
published in the next available issue of The Montana Lawyer.
       IT IS FURTHER ORDERED that notice of this Order be provided to the
Executive Director of the State Bar of Montana, to the editor of The Montana Lawyer, the
State Law Librarian, the Clerks of the District Court with the request that they provide
copies to all District Judges in their county, and the Clerks of the Federal District Court
for the District of Montana.
       Dated this 28th day of April, 2010.



                                                /S/ MIKE McGRATH




                                         2
                 Proposed Rules for the Regulation of the Practice of Law
                       In Montana by Attorneys at Law


I. For purposes of these rules, “attorney at law” includes attorneys (except attorneys-
in-fact acting under a valid power of attorney), lawyers, counselors at law, barristers,
solicitors, and to persons acting “of counsel.

II. No person may practice law as an attorney at law in this State:

       a. unless that person has graduated with a Juris Doctor or equivalent degree
          from a law school accredited by the American Bar Association, and

       b. until that person has complied with the latest Rules for Admission to the
          Bar of Montana, has successfully passed review by the Commission on
          Character and Fitness, and has successfully passed the Montana Bar
          Examination, or has otherwise complied with the rules for pro hac vice
          practice in this State, and

       c. until that person has taken a written oath to support the Constitution of the
          United States and the Constitution of the State of Montana and to faithfully
          discharge the duties of an attorney with fidelity to the best of his or her
          knowledge and ability, and

       d. until that person has filed with the Clerk of this Court his or her written
          oath described in (b) above, and signed the roll of attorneys kept by the
          Clerk of this Court; and

       e. unless that person is a member in good standing (regardless of the category
          of membership) of the State Bar of Montana, has paid all dues, fees and
          license taxes applicable to his or her status as an attorney at law and
          member of the State Bar of Montana, and has met the continuing legal
          education requirements prescribed by this Court, and

       f. provided, however, rules II. a. and b. above shall not apply to those persons
          licensed to practice law in Montana and who are members of the State Bar
          of Montana on the date of the adoption of these rules.

III. No person may, in any form of oral or written communication, hold himself or
herself out as an attorney at law unless that person has complied with II. above.




                                      3
IV. No person, except an attorney at law, may appear on behalf of another or file
pleadings or documents of any kind, in any court or court proceeding in this State,
whether such proceeding be one in law or in equity. This rule shall not apply to
persons representing themselves as individuals or to persons acting in compliance
with the Water Court Rules adopted by this Court.




                                   4